Case 3:17-cv-01112-JLS-NLS Document 102-5 Filed 06/17/19 PageID.3610 Page 1 of 8




                                                      ATTACHMENT 2




                                                      ATTACHMENT 2
 Case 3:17-cv-01112-JLS-NLS Document 102-5 Filed 06/17/19 PageID.3611 Page 2 of 8



 1   J. MARK WAXMAN (SBN 58579)                   ROBERT L. TEEL (SBN 127081)
        mwaxman@foley.com                           lawoffice@rlteel.com
 2
     NICHOLAS J. FOX (SBN 279577)                 LAW OFFICE OF ROBERT L. TEEL
 3      nfox@foley.com                            1425 Broadway, Mail Code: 20-6690
     FOLEY & LARDNER LLP                          Seattle, Washington 98122
 4   3579 VALLEY CENTRE DRIVE, SUITE 300          T: 866. 833.5529 // F:855.609.6911
     SAN DIEGO, CA 92130
 5   T: 858.847.6700 // F: 858.792.6773
 6
     EILEEN R. RIDLEY (SBN 151735)                GEOFFREY M. RAUX (pro hac vice)
 7     eridley@foley.com                            graux@foley.com
     ALAN R. OUELLETTE (SBN 272745)               FOLEY & LARDNER LLP
 8     aouellette@foley.com                       111 Huntington Avenue
     FOLEY & LARDNER LLP                          Boston, MA 02199-7610
 9                                                T: 617.342.4000 // F: 617.342.4001
     555 California Street, Suite 1700
10   San Francisco, CA 94104-1520
     T: 415.434.4484 // F: 415.434.4507
11
     Attorneys for Plaintiffs SLYVESTER OWINO,
12   JONATHAN GOMEZ, and the Proposed Class(es)
13                         UNITED STATES DISTRICT COURT
14                      SOUTHERN DISTRICT OF CALIFORNIA
15 SLYVESTER OWINO and JONATHAN               )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ,    on behalf of themselves and all
16 others similarly situated,
                                              )
                                              )
17                              Plaintiffs,   )   CLASS ACTION
                                              )
18
                vs.                           )
                                              )   PLAINTIFFS’ REQUESTS FOR
19
     CORECIVIC, INC.,                         )   PRODUCTION OF DOCUMENTS TO
                                              )   DEFENDANT CORECIVIC, SET
20
                                  Defendant. )    THREE
                                              )
21
                                              )
     CORECIVIC, INC.,                         )
22                         Counter-Claimant, ))   Judge: Hon. Janis L. Sammartino
                                                  Magistrate: Hon. Nita L. Stormes
23                                            )
                  vs.                         )
24                                            )
     SLYVESTER OWINO and JONATHAN )
25   GOMEZ, on behalf of themselves and all )     DEMAND FOR JURY TRIAL
     others similarly situated,               )
26                       Counter-Defendants. ))
27                                            )
                                              )
28


                                                           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-5 Filed 06/17/19 PageID.3612 Page 3 of 8



 1   PROPOUNDING PARTY:               Plaintiffs, SYLVESTER OWINO and JONATHAN
 2                                    GOMEZ
 3   RESPONDING PARTY:                Defendant, CORECIVIC, INC.
 4   SET NO:                          Three
 5         PLEASE TAKE NOTICE that pursuant to Rules 26(d)(2) and 34 of the Federal
 6   Rules of Civil Procedure, Plaintiffs Sylvester Owino and Jonathan Gomez (“Plaintiffs”),
 7   by and through their undersigned counsel of record, hereby request that Defendant
 8   CoreCivic, Inc. (“CoreCivic” or “Defendant”) answer the following Requests for
 9   Production of Documents separately and fully in writing and under oath, and produce the
10   requested Documents within thirty (30) at the offices of Foley & Lardner LLP, 3579
11   Valley Centre Dr., Suite 300, San Diego, CA 92130, or at such other time and place as
12   may be mutually agreed between the parties.
13                                         DEFINITIONS
14         1.     The term “Plaintiffs” means, refers to, and includes Plaintiffs Sylvester
15   Owino and Jonathan Gomez and any agents, employees, attorneys, accountants,
16   investigators, partners, representatives, and any other person or entity acting on Plaintiffs’
17   behalf.
18         2.     The terms “You,” “Your,” and “Defendant,” means CoreCivic, Inc. To the
19   extent any of Your responses to the Requests set forth herein are different based on an
20   individual Plaintiff, such response should so state.
21         3.     “California and non-California detention facilities” means all contract
22   detention facilities operated by CoreCivic, Inc., whether located in California or any
23   other State within the United States, including the Otay Mesa Detention Center located in
24   San Diego, California. To the extent any of Your responses to the Requests set forth
25   herein are in any way different depending on the State in which Your contract detention
26   facility operates, such response should so state.
27         4.     The term “ICE” means U.S. Immigration and Customs Enforcement.
28         5.     The term “ERO” means Enforcement and Removal Operations.


                                                              Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-5 Filed 06/17/19 PageID.3613 Page 4 of 8



 1         6.     “Volunteer Work Program(s)” means any volunteer work program that You
 2 have operated or are currently operating in Your California and non-California detention

 3 facilities during the Relevant Time Period, including, without limitation, any detainee

 4 volunteer work program that You operate as required by Your detention services

 5 agreement with ICE.

 6         7.     “Relevant Time Period” is the time period from January 1, 2006, through the
 7 present.

 8         8.     “Answer” means the Answer You filed as ECF Docket No. 44 in this lawsuit
 9 on June 8, 2018.

10         9.     “Counterclaims” means the Counterclaims You filed as ECF Docket No. 44
11 in this lawsuit on June 8, 2018.

12         10.    “Solitary Confinement” means the isolation of a detainee in a separate cell
13 or room as a form of punishment, corrective action, or discipline.

14         11.    The term “Document” includes, but is not limited to, all written, printed,
15 typed, computerized, recorded or graphic matter of any type or description, including

16 electronically stored information, in any form, however and by whomever prepared,

17 produced, reproduced, disseminated or made, including without limitation notes, time

18 records, correspondence, diary and calendar entries, e-mails, instant messages, facsimiles,

19 tape and video recordings, summaries, invoices, expense accounts, corporate policy

20   statements, minutes, memoranda, drafts, agreements, contracts, analyses, opinions,
21   studies, reports, telegrams, telecopies, notebooks, calendars, transcripts, routing slips,
22   computer print-outs, invoices, charts, photographs, checks, financial records, brochures,
23   pamphlets, press releases, advertisements, computer-downloaded materials, articles, trade
24   or industry announcements, and translations, and all copies of any of the above
25   containing any comments, modifications, revisions, alterations or notations.
26         12.    The term “Communication” means: (a) any and all recordings of any transfer
27   of information, ideas, opinions, or thoughts, made by any means, at any time or place,
28   under any circumstances; and (b) direct exchanges between Persons, and may be


                                                -2-         Case No. 3:17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-5 Filed 06/17/19 PageID.3614 Page 5 of 8



 1   embodied in any means or media; and (c) any other communications between individuals
 2   on the topics indicated.
 3         13.    The term “Person” means any natural person, entity or organization,
 4 including any divisions, departments, subsidiaries or other units thereof.

 5         14.    The term “Relating” means relating, regarding, concerning, referring or
 6 pertaining to, or reflecting, describing, constituting, evidencing and/or supporting.

 7         15.    The term “Identify” with respect to Person(s) means to state the name and
 8 address of any Person, as well as that Person’s last known business address, residential

 9 address, and telephone number.

10         16.    The words “and” and “or” should be read inclusively, as “and/or.”
11         17.    The words “any” and “all” should be read inclusively, as “any/all.”
12         18.    References to the singular shall include the plural and references to the
13   plural shall include the singular.
14         19.    The use of a verb in any tense shall be construed as the use of the verb in
15 that and all other tenses.

16                                   FORM OF PRODUCTION
17         Except when specified in the Request, all documents and things responsive to these
18   Requests should, to the extent possible, be imaged and produced in electronic form stored
19   on CD ROMs, DVDs, or USB Flash Storage. All materials not able to be imaged and
20 produced on CD ROMs, DVDs, or USB Flash Storage should be produced physically in

21 paper form. You may produce a photocopy in lieu of the original or any document that

22 has been demanded above. As to any document or thing that cannot be photocopied,

23   please identify the location and custodian of such document or thing, as well as the time
24   and conditions upon which it will be made available for inspection.
25                                        INSTRUCTIONS
26         When responding to these Requests for Production, You are asked to furnish all
27   information in Your possession, custody, and control. A Document is deemed to be in
28   Your possession, custody, or control if You have physical custody of the Document, if


                                              -3-          Case No. 3:17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-5 Filed 06/17/19 PageID.3615 Page 6 of 8



 1   You have a right, by agreement or otherwise, to inspect and examine the Document or if,
 2   as a practical matter, You have been granted access to the Document.
 3         If a Document is withheld on the basis of privilege or other claimed legal
 4   protection from discovery, please state, with respect to each such Document:
 5         a.     Its title, if any;
 6         b.     The claim or claims of privilege under which production is being withheld;
 7         c.     The date it was first prepared;
 8         d.     Its author and the address and telephone number of that individual;
 9         e.     Its addressee and the address and telephone number of that individual;
10         f.     Each person or entity who has seen or reviewed or is likely to have seen or
11 reviewed the Document, as well as the address and telephone number of each such

12 individual; and

13         g.     A description of the subject matter of the Document you consider adequate
14 to support your claim of privilege or protection from discovery.

15         The following Requests each include all attachments to the specifically described
16 Documents, and all envelopes, explanatory notes or memoranda, and all material that

17 accompanied the Document. If the specific Document elicited a response, that response

18 is included in the Request. If the Document was itself a response, the Document to which

19 it is responding is included in the Request.

20         Unless otherwise indicated, the timeframe for each Document Request is the
21 Relevant Time Period.

22                                REQUESTS FOR PRODUCTION
23 REQUEST FOR PRODUCTION NO. 39:

24         All Documents and Communications that indicate the financial performance, and
25   any analysis thereof, of any contract Defendant, or any of its subsidiaries or joint ventures
26   entered, with any third party for the care, treatment, housing, or holding of any ICE
27 detainees, including any contracts or agreements of any kind with ICE, for each year

28 during the Relevant Time Period. For purposes of this request, financial performance


                                               -4-         Case No. 3:17-CV-01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 102-5 Filed 06/17/19 PageID.3616 Page 7 of 8
 Case 3:17-cv-01112-JLS-NLS Document 102-5 Filed 06/17/19 PageID.3617 Page 8 of 8



 1                                     PROOF OF SERVICE
 2 I am employed in the County of San Francisco, State of California. I am over the age of
   18 and not a party to this action; my current business address is 555 California Street,
 3 Suite 1700, San Francisco, CA 94104-1520.

 4   On May 29, 2019, I caused the foregoing document described as:
 5   PLAINTIFFS’ REQUESTS FOR PRODUCTION OF DOCUMENTS TO
     DEFENDANT CORECIVIC, SET THREE
 6
     to be served on the interested parties in this action as follows:
 7

 8    Daniel P. Struck (dstruck@strucklove.com)         Ethan H. Nelson
      Rachel Love (rlove@strucklove.com)                (ethannelsonesq@gmail.com)
 9    Nicholas D. Acedo                                 LAW OFFICE OF ETHAN H.
10    (nacedo@strucklove.com)                           NELSON
      Ashlee B. Hesman                                  4 Park Plaza, Suite 1025
11    (ahesman@strucklove.com)                          Irvine, California 92614
12    Jacob B. Lee (jlee@strucklove.com)                Attorney for Defendant CoreCivic, Inc.
      STRUCK LOVE BOJANOWSKI &
13    ACEDO, PLC
14    3100 West Ray Road, Suite 300
      Chandler, Arizona 85226
15    Attorneys for Defendant CoreCivic, Inc.
16
       X     BY MAIL
17           X   I am readily familiar with the firm’s practice of collection and
18
                 processing correspondence for mailing with the United States Postal
                 Service; the firm deposits the collected correspondence with the
19
                 United States Postal Service that same day, in the ordinary course of
                 business, with postage thereon fully prepaid, at San Francisco,
20
                 California. I placed the envelope(s) for collection and mailing on the
                 above date following ordinary business practices.
21
       X      BY E-MAIL
22            X    I served the foregoing document via e-mail to the addressees above at
23
                   the e-mail addresses listed therein.

24     X     Executed on May 29, 2019, at San Francisco, California.

25     X            I declare that I am employed in the office of a member of the bar of
                    this court at whose direction the service was made.
26

27

28
                                             Wendy A. DelValle

                                                -1-            Case No. 17-CV-01112-JLS-NLS
